Citation Nr: 1427152	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than April 2, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to October 2003 and from April 2008 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In pertinent part, the April 2011 granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective April 14, 2009.  The August 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective April 2, 2012.

The issues of entitlement to an initial increased rating for a lumbar spine disability and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a formal claim for entitlement to service connection for a sleep disorder on February 1, 2010; based on subsequent correspondence, it is clear that his intent was to apply for service connection for a psychiatric disorder with symptoms including sleep disturbance and depression.

2. The Veteran's PTSD has been manifested by a history of irritability, hypervigliance, difficulty sleeping, exaggerated startle response, disturbances of mood and motivation, depression and alcohol abuse; his disability picture has not been manifested by occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking or mood, or by an inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1. The criteria for an effective date of April 14, 2009 for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.400 (2013). 

2. The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination for his PTSD claim.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Analysis

I. Earlier Effective Date for PTSD

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i) (2011).  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  However, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran asserts that he is entitled to an effective date earlier than April 2, 2012, for the award of service connection for PTSD.  Essentially, he asserts that his February 1, 2010 claim of service connection for sleep disturbance should be construed as a claim of service connection for an acquired psychological disability, to include PTSD.  

In this case, the Board finds that the Veteran's February 2010 claim of service connection for sleep disturbance, read together with the accompanying medical evidence and notice of disagreement (NOD) filed by the Veteran, reasonably raised a claim of service connection for an acquired psychological disability.  In this regard, the Board notes that medical records dated in July 2009 note that the Veteran felt depressed, had little interest or pleasure in doing things, and suffered from insomnia and alcohol dependency.  Further, in his NOD, the Veteran stated that he felt depressed and paranoid since he returned from military duty.  Lastly, the Veteran has been diagnosed with PTSD.  

In light of aforementioned, the Board finds it is reasonable to interpret the Veteran's original claim of service connection for sleep disturbances to be a claim of service connection for an acquired psychological disability, to include PTSD.

As the Veteran filed his initial claim for benefits within one year of service separation, the Board finds that an effective date of April 14, 2009, the day following separation from active service, is warranted.  See 38 C.F.R. § 3.400(b)(2)(i).

II. Increased Rating for PTSD

The Veteran has been assigned an initial disability rating of 50 percent for his PTSD.  He asserts that a higher rating is warranted.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the applicable rating criteria, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also, when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

In considering the evidence of record, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 50 percent for PTSD, throughout the entirety of the appeal period.

Turing to the record, VA treatment records reflect generally mild PTSD symptomatology.  Specifically, VA treatment records from July 2009 to September 2009 note a history of depression, difficulty sleeping, and alcohol dependence.  In VA treatment records dated in March 2013, the Veteran denied feeling depressed or hopeless or having suicidal thoughts or attempts.  He was noted as being alert, well nourished and developed.  Judgment and insight were noted as fair.

The Veteran was afforded a VA examination in June 2012.  The examiner noted that symptoms attributable to the Veteran's PTSD include irritability, sleep disturbance, mood disturbance, hypervigliance, alcohol dependence, exaggerated startle response, depressed mood, suspiciousness, anxiety, mild memory loss, impaired impulse control and difficulty establishing and maintaining effective work and social relationships.  

The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that he had been married twice and is currently in a relationship.  Occupationally, the examiner reported that the Veteran was unemployed as a result of his service-connected back disability.  There is no indication that he is unemployed as a result of his PTSD symptoms.  A GAF score of 66 was assigned and the examiner noted that the claimant does not appear to pose any threat of danger or injury to self or others.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the current 50 percent evaluation throughout the entire appeals period and assignment of the next-higher 70 percent evaluation is not warranted.  The claimant has exhibited symptoms of depressed mood, sleep disturbance, irritability, mood disturbance, exaggerated startle response, hypervigilance and alcohol dependency which are contemplated by the current 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood to warrant a 70 percent, rating.  In so finding, the Board notes that at the June 2012 VA examination, the Veteran reported that he is currently in a relationship and in VA treatment records dated in September 2009, he reported that he has visitation rights to his son and may get full custody.  The Board acknowledges that the Veteran is unemployed; however there is no indication that symptoms associated with PTSD contributed to the Veteran's loss of employment.  

In finding against a 70 percent evaluation, the Board also acknowledges that the evidence fails to show that the Veteran suffers from frequent panic attacks, obsessive rituals, hallucinations or delusions.  There is also no evidence of an inability to attend to basic personal appearance and hygiene, speech impairment or impaired thought and judgment.  The Veteran has also denied suicidal or homicidal ideations.  Notably, the VA examiner opined that the Veteran does not appear to pose any threat of danger or injury to self or others.  While the Veteran has been noted as having impaired impulse control, this symptom, standing alone, would not indicate a disability picture commensurate with the next-higher 70 percent rating.  Again, the symptoms that have been demonstrated had not been shown to result in approximate occupational and social impairment with deficiencies in most areas.

Lastly, the Board has considered the GAF score assigned during the appeal period.  In this case, the Veteran was assigned a GAF score of 66 at the June 2012 VA examination.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Diagnostic Criteria from DSM-IV, 46-47 (1994).  No other GAF scores, representing more severe symptomatology, are of record.

Thus, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

Staged ratings are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  
However, the rating schedule contemplates the totality of his PTSD symptomatology.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An earlier effective date of April 14, 2009 for the award of service connection for PTSD is granted.

Entitlement to an initial evaluation in excess of 50 for posttraumatic stress disorder is denied.


REMAND

VA treatment records dated in March 2011 and March 2013, suggest that the Veteran's lumbar spine disability has worsened.  Since the record indicates a worsening of symptoms and the Veteran's last VA examination was in March 2010, the Board finds that another examination should be scheduled to ensure that the Veteran's current symptomatology is appropriately documented.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

At the June 2012 VA psychiatric examination, the examiner noted that the Veteran had been laid off because he was unable to perform job duties due to his service connected back disability.  The question of entitlement to a total rating for compensation based on individual employability (TDIU) is an element of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2. Schedule the Veteran for a VA examination to determine the current severity of his service connected lumbar spine disability.  

Range of motion testing should be included.  The examiner should specifically note any additional loss of motion due to such as pain, fatigability, weakness, and flare-ups expressed in degrees of lost motion, with repetitive movement.

The examiner should also note all associated neurologic impairment.

The examiner should offer an opinion as to whether his service-connected disabilities (PTSD with alcohol dependence and lumbar strain), alone or together, at least as likely as not (probability of 50 percent or more) render the Veteran unable to secure or follow a substantially gainful occupation.

The examiner must provide a rationale for any opinion provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If the benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERI C S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


